e

AO 243 (Rev. 08ITaSe 2:15-cr-00205-TLN-Fangs TRagENO 121 Filed 11/13/18 Page 1 of 12
MOTION UNDER 28 U'S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT

SENTENCE BY A PERSON IN FEDERAL CUSTODY

 

 

 

 

 

 

United States District Court [District Eastern District of Califomia
Name fiwider which you were convicted): Docket or Case No.:
Matthew D. Muller 2:18-CR-00205-TLN-EFB
Place of Confinement: Prisoner No.:
USP Tucson, P.O. Box 24550, Tucson, AZ 85734 72875-097
UNITED STATES OF AMERICA Movant finctade name under which convicted)
V. Matthew D. Muller

 

 

MOTION

}. (a) Name and location of court which entered the judgment of conviction you are challenging:

United States District Court for the Eastem District of California
Robert T. Matsui U.S. Courthouse

501 | Street, Room 4-200

Sacrament, CA 95814

(b) Criminal docket or case number {if you know): 2:15-CR-00205-TLN-EFB FE / [ E D

2. (a) Date of the judgment of conviction (if you know): Sept. 29, 2016 Nov 1

(b) Date of sentencing: March 16, 2017 cue 3 2018

EASTERN. DistaRlSTRIor co
3. Length of sentence: 480 months imprisonment, 60 months supervised relea Y, CTOFC¢ IFORNIA
DEPUTY CLE

4. Nature of crime (all counts): "

Count 1: Kidnapping, in violation of 18 U.S.C. § 1201 (a) (1)
5. (a) What was your plea? (Check one)

(1) Not guilty [] (2) Guilty (3) Nolo contendere (no contest} [|

6. (b} If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment,
what did you plead guilty to and what did you plead not guilty to?

No other count in indictment.

6. If you went to trial, what kind of trial did you have? (Check one) JuryL_ | Judge only |_|

7. Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes [J Nol]

Page 2of 13

 

 

 
AO 43 (Rev.09'17C Se 2:15-cr-00205-TLN-EFB Document 121 Filed 11/13/18 Page 2 of 12
8. Did you appeal from the judgment of conviction? Yes [| No

9. If you did appeal, answer the following:
(a) Name of court: No appeal.
(b) Docket or case number (if you know):
(c) Result:
{d) Date of result (if you know):
(2) Citation to the case {if you know):
(f} Grounds raised:

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes [| No
If*Yes,” answer the following:
(1) Docket or case number (if you know):
{2} Result:

(3) Date of result (if you know):
(4) Citation to the case {if you know):
(5) Grounds raised:

10. Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
concerning this judgment of conviction in any court?

Yes[__] — No[+#] no filing other than original §2256 filed March 30, 2018.

ll. Ff your answer to Question 10 was “Yes,” give the following information:
(a) (1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know):

Page dof ES

 

 
AO 243 (Rev.09'I@Qse 2:15-cr-00205-TLN-EFB Document 121 Filed 11/13/18 Page 3 of 12
(4) Nature of the proceeding:
(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?
Yes {J No {|

(7) Result:

(8) Date of result (if you know):

(b) If you filed any second motion, petition, or application, give the same information:

(1) Name of court:

(2) Docket of case number (if you know):

(3) Date of filing (if you know):

(4) Nature of the proceeding:

(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?
Yes [| No {J
(7) Result:
{8) Date of result (if you know):
(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,
or application?

(1) First petition: Yes [| No [|

(2) Second petition: Yes [] No [|

(d} If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:

Page 4af 13

 
AO 243 (Rev.08'IC ase 2:15-cr-00205-TLN-EFB Document 121 Filed 11/13/18 Page 4 of 12

12. For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE; ease see concurrently filed First Amended Supplement te Motion to Vacate, Set Aside or Correct
Sentence, which is hereby incorporated by reference.

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

(b) Direct Appeal of Ground One:
(J) H you appealed from the judgment of conviction, did you raise this issue?

yes[_] — No[_]

(2) If you did not raise this issue in your direct appeal, explain why:

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes [] No []
(2) If you answer to Question (c)( 1) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know}:
Date of the court’s decision:

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?

Yes [ ] No [|

Page Sof (3

 

 
 

AO 243 (Rev.09/1@aSe 2:15-cr-00205-TLN-EFB Document 121 Filed 11/13/18 Page 5 of 12
(4) Did you appeal from the denial of your motion, petition, or application?

Yes [ ] No [ |

(5) If your answer to Question (c\4) is “Yes,” did you raise the issue in the appeal?

Yes [J No [J

(6) If your answer to Question (c)(4) is “Yes,” state:
Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (c4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

ISSuC:

GROUND TWO; Please see concurrently filed First Amended Supplement to Motion to Vacate, Set Aside or Corract
Sentence.

{a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim. ):

(b) Direct Appeal of Ground Two:

(1) Ifyou appealed from the judgment of conviction, did you raise this issue’?

Yes [| No[” ]

Page fof [3
AO 243 (Rev.091TQSe 2:15-cr-00205-TLN-EFB Document 121 Filed 11/13/18 Page 6 of 12

(2) If you did not raise this issue in your direct appeal, explain why:

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes [] No[_ ]
(2) If you answer to Question (c) 1) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?

Yes [ ] No [|

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [] Na []

(5) If your answer to Question (c)4) is “Yes,” did you raise the issue in the appeal’

Yes [] Na [|

{6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:
Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(7) If your answer to Question (cX4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

Issue?

Pae Fof 13

 

 
 

 

AO 243 (Rev.09/1DaSe 2:15-cr-00205-TLN-EFB Document 121 Filed 11/13/18 Page 7 of 12

GROUND THREE: Please see concurrently filed First Amended Supplement to Motion to Vacate, Set Aside or Correct
* Sentence.

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim. ):

(b) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue?

Yes[|_ | NoL_]

(2) If you did not raise this issue in your direct appeal, explain why:

{c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes [] No [|
(2) If you answer to Question (c){ I) is “Yes,” state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?

Yes [| Na [|

(4) Did you appeal from the denial of your motion, petition, or application?

Yes ["] No ["]

(5) If your answer to Question (c}4) is “Yes,” did you raise the issue in the appeal?

Yes[_| No [|

Page Rof E3
AO 243 (Rev.09/I1Tase 2:15-cr-00205-TLN-EFB Document 121 Filed 11/13/18 Page 8 of 12

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(7) If your answer to Question (c\4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

iSSUC:

GROUND FOUR: Please see concurrently filed First Amended Supplement to Motion to Vacate, Set Aside or Correct
Sentence.

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

(b} Direct Appeal of Ground Four:

(1) If you appealed from the judgment of conviction, did you raise this issue?

Yes [ ] No [|

(2) Hf you did not raise this issue in your direct appeal, explain why:

{c) Post-Conviction Proceedings:

{1} Did you raise this issue in any post-conviction motion, petition, or application?

Yes [] NO []

(2) If you answer to Question (ck 1) is “Yes,” state:

Pae Jot 13
 

AO 243(Rev.09/1% ASE 2:15-cr-00205-TLN-EFB Document 121 Filed 11/13/18 Page 9 of 12

13.

Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?

Yes [ J No [ ]

(4) Did you appeal from the denial of your motion, petition, or application?

Yes | No [ J

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
Yes | No [ J

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(7) lf your answer to Question (c)4) or Question (cX5) is “No,” explain why you did not appeal or raise this

issue:

Is there any ground in this motion that you have not previously presented in some federal court? If so, which
ground or grounds have not been presented, and state your reasons for not presenting them:

All grounds relied upon in this motion are raised for the first time on collateral review. The grounds presented
herein were not raised earlier due to ineffective assistance of counsel, due to the Movant's severe mental health
disability, due to concealment of circumstances giving rise to the grounds from Movant and for other reasons to be
discussed further in a memorandum of law and/or in response to any claims of waiver, procedural or
noncognizability raised in response to this motion.

Page Hof t3

 
AO 243 (Rev.0971HQSe 2:15-cr-00205-TLN-EFB Document 121 Filed 11/13/18 Page 10 of 12

14.

15.

17.

Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the
you are challenging? Yes [| No
If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the

issues raised.

Give the name and address, if known, of each attorney who represented you in the following stages of the
judgment you are challenging:

{a) At the preliminary hearing:

Preliminary hearing not held.

(b) At the arraignment and plea:

Thomas A. Johnson and Kristy M. Horton. 400 Capitol Mall, Suite 2560, Sacramento, CA 95814.
{c) At the trial:

No tral.

{d) At sentencing:

Thomas A. Johnson and Kristy M. Horton, see address above.

(e) On appeal:

No appeal.

(f) In any post-conviction proceeding:

No other post-conviction proceeding.

(g} On appeal from any ruling against you in a post-conviction proceeding:

No appeal.

Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court

and at the same time? Yes [J No

Do you have any future sentence to serve after you complete the sentence for the judgment that you are

challenging? Yes [| No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

Ido not have a future sentence to serve after my federal sentence. However, | do have an 11-year concurrent
sentence from the Superior Court of California for the County of Alameda.

(b) Give the date the other sentence was imposed:

(c) Give the length of the other sentence:

{d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
sentence to be served in the future’? Yes [| No

Page ELof 12

 

 
 

@

18.

AO 243(Rev.09/@ase 2:15-cr-00205-TLN-EFB Document 121 Filed 11/13/18 Page 11 of 12

TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*

The original motion to which this relates back was timely filed under the "prison mailbox rule” set forth in Huston v.
Lack, 487 U.S. 266 (1988) (holding that the petition of a pro se personnel is timely filed on the day itis submitted to
prison official for mailing).

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”™) as contained in 28 U.S.C. § 2255,
paragraph 6, provides in part that:
A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
from the latest of —
(1) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in violation of
the Constitution or laws of the United States is removed, if the movant was prevented from making such a
motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
review; or
(4) the date on which the facts supporting the claim or claims presented could have been discovered
through the exercise of due diligence.

Pape [2 of 14

 
AO M43 (Rev.09/1@asSe 2:15-cr-00205-TLN-EFB Document 121 Filed 11/13/18 Page 12 of 12

Therefore, movant asks that the Court grant the following relief:
Vacate the conviction and sentence, and set aside Movant's plea of quilty in this matter.

or any other relief to which movant may be entitled.

None
Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion
under 28 U.S.C. § 2255 was placed in the prison mailing system on March 30, 2018 (originally)

| further declare that the attached First Amended Supplement to Motion (month, date, year)
to Vacate, Set Aside or Correct Sentence and supporting documentation
were submitted concurrently with this motion.

Executed (signed) on | November 11, 2018 (date)

Signature of Movant

Matthew Muller
Pro Se
If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.

Pave [do€ 13

 

 
